Case 2:21-cv-06252-RGK-SHK Document 7 Filed 09/15/21 Page 1 of 1 Page ID #:35




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      2:21-cv-06252-RGK-SHK                                   Date: September 15, 2021
 Title: Andrew S. Kindle v. L.A.P.D Newton Division



 Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                           Not Reported
               Deputy Clerk                                            Court Reporter


    Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
               None Present                                             None Present


 Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE


        On August 13, 2021, the Court issued its Order Dismissing Complaint with Leave to
Amend (“ODLA”). Electronic Case Filing (“ECF No.”) 6. The Court also provided Plaintiff
with a blank Civil Rights Form and a Voluntarily Dismissal form if either was desired.
Plaintiff’s First Amended Complaint (“FAC”) was due on before September 3, 2021. To date,
Plaintiff has failed to file a FAC within the allotted time nor has he requested an extension of
time within which to do so.

         Accordingly, on or before September 29, 2021, Plaintiff is ORDERED to either (a)
advise the Court that he does not desire to pursue this action; (b) if plaintiff does desire to pursue
this action, show good cause in writing, if any exists, why plaintiff has not timely filed with the
Court his FAC, and why the Court should not recommend that this action be dismissed for
failure to prosecute and failure to comply with the Court’s prior Order; or (c) file a FAC.
Plaintiff is forewarned that, failure to do either of the provided options, the Court will deem such
failure a further violation of a Court order justifying dismissal, and also deem such failure as
further evidence of a lack of prosecution on Plaintiff’s part.


        IT IS SO ORDERED.




 Page 1 of 1                           CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
